The grand jury of the Tenth Judicial Circuit Court returned an indictment, charging: "that, before the finding of this indictment, Leroy Pitts unlawfully, and with malice aforethought, killed Grant Hill by shooting him with a pistol, against the peace and dignity of the State of Alabama."
Upon his trial, the accused was convicted of murder in the second degree, and his punishment fixed at 25 years' imprisonment, c.
The appeal is upon the record, without a bill of exceptions.
The record discloses regular proceedings according to law from the indictment to final conviction, judgment and sentence.
No error appearing therein, the judgment is affirmed.
Affirmed.
GARDNER, C. J., and FOSTER and LIVINGSTON, JJ., concur.